PATTERSON, Acting Chief Judge.
Larry Hawkins appeals from the order which revokes his probation. Because the State did not prove that Hawkins willfully violated the condition of probation charged in the affidavit of violation, we reverse.
The State alleged that Hawkins violated condition 16 of his probation because he failed to complete a sexual offender treatment program. As Hawkins points out, condition 16 requires him to be evaluated for sexual offender counseling. It does not require him to complete a sexual offender program. Condition 15 is the only condition which requires attendance in a “self-improvement program.” However, the affidavit did not allege a violation of condition 15.
At the probation revocation hearing, the trial court stated, “I’ll revoke your probation, terminate it, sentence you to 15 years Department of Corrections.” The trial court did not orally specify which condition Hawkins violated; however, in the written order the court stated, “Violation of Condition (16) as stated in Affidavit on file in this case.” The record does not show a violation of that *1255condition; therefore, we reverse the revocation order.
Reversed.
BLUE and GREEN, JJ., Concur.